By the Court.
We cannot entertain that motion. In hearing this case we sit merely as a court of error, to revise the decision of the county court upon such questions of law as are reserved and sent here for revision. It is true that we *559have power to grant new trials in causes tried in the county court, but only upon petition. Motions for new trials are addressed always to the discretion of the court which tried the case, and can only be entertained while the cause is pending in that court. Such is the only reasonable construction which could be put upon the first section of the thirty-third chapter of the Revised Statutes.